Mr. Justice Lipscomb
delivered the opinion of the court.
There were several grounds relied on by the plaintiffs in error to reverse the judgment. It is not, however, believed necessary to notice but one, as that is conclusive of the case. The contract on which this suit was brought was for the conveyance of land, and appears to be in contravention of the 36th article, Law No. 272, Laws of Coahuila and Texas, p. 252. This question we consider as settled in this court by the case of Hunt’s Heirs vs. Robinson’s Heirs [Texas Rep. vol. 1, p. 748]. That case has been considered as correctly settling the doctrine, and the consequence is, the judgment and decree of the court below■ .in this case is reversed, and the cause ordered to be dismissed at the costs of the complainants in the court below.